HOBSON, Acting Chief Judge.
This is an interlocutory appeal from an order changing custody of two minor children from the mother to the father.
After the first hearing on the custody question, the trial court reserved ruling until such time as a social investigation had been completed by the Circuit Court Counsellor. Two subsequent hearings were held on the matter, after which the trial court entered the order appealed. This order was entered prior to any social investigation.
We think that justice could be better served by remanding this case to the trial court for reconsideration after a complete social investigation by the Circuit Court Counsellor has been filed.
Reversed and remanded for reconsideration as directed.
McNULTY and GRIMES, JJ., concur.